


SHARE EXCHANGE AGREEMENT




This Share Exchange Agreement, with an effective date of June 29, 2016, (this
“Agreement”) by and among Yanex Group, Inc., a Nevada corporation (“YNXG”) and
Proto-Script Pharmaceuticals, Corp., a California corporation (“PSPC”), and the
sole shareholder of PSPC (“PSPC Shareholder”) as set forth on Schedule I hereto.
For purposes of this Agreement, YNXG and the PSPC are sometimes collectively
referred to as the “Parties” and individually as a “Party.”




RECITALS




WHEREAS, the PSPC Shareholder owns One Hundred (100%) percent of the equity
interest of Proto-Script Pharmaceuticals, Corp. outstanding immediately prior to
the closing on a fully diluted (interest being hereinafter referred to as the
“PSPC Interest”); and,

 

WHEREAS, (i) the PSPC Shareholder and PSPC believe it is in their respective
best interests for the PSPC Shareholder to exchange 100% of PSPC, for Thirty
Million (30,000,000) shares of common stock of YNXG (such shares being
hereinafter referred to as the “YNXG Shares”); and (ii) YNXG believes it is in
its best interest and the best interest of its stockholders to acquire the PSPC
Interest in exchange for the YNXG Shares, all upon the terms and subject to the
conditions set forth in this Agreement (the “Share Exchange”); and,

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and,

 

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined) PSPC shall become a wholly owned subsidiary of YNXG; and,




WHEREAS, the Parities agree that the foregoing Recitals are true and correct and
are hereby incorporated into this Agreement by this reference.




NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:




ARTICLE I

 

EXCHANGE OF PSPC INTEREST FOR YNXG SHARES

 

Section 1.1 

Agreements to exchange the PSPC Interests for the YNXG Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the PSPC Shareholder shall assign, transfer, convey
and deliver the PSPC Interests to YNXG and, in consideration and exchange for
the PSPC Interest, YNXG shall issue, transfer, convey and deliver the YNXG
Shares to the PSPC Shareholder.

 

Section 1.2

Closing and Actions at Closing. The closing of the Share Exchange (the
“Closing”) shall take place remotely via the exchange of documents and
signatures at such time and date as the parties hereto shall agree orally or in
writing (the “Closing Date”).




Section 1.3

Share Exchange. After Closing and contingent upon the satisfaction of the terms
and conditions set forth in this Agreement, One Hundred (100%) of the PSPC
Interests shall be delivered to YNXG in exchange YNXG shall exchange and deliver
Thirty Million (30,000,000) restricted common shares of YNXG to the YNXG
Shareholder.




Section 1.4

Restrictions on YNXG Shares Issued Pursuant to this Agreement. The YNXG Shares
to be issued pursuant to this Agreement have not been registered and are being
issued pursuant to a specific exemption under the Securities Act, as well as
under certain state securities laws for transactions by an issuer not involving
any public offering or in reliance on limited federal preemption from such state
securities registration laws, based on the suitability and investment
representations made by the PSPC Shareholder to YNXG. The YNXG Shares of to be
issued pursuant to this Agreement must be held and may not be sold, transferred,
or otherwise disposed of for value unless such securities are subsequently
registered under the Securities Act or an exemption from such registration is
available. The certificates representing the Shares of YNXG Common Stock issued
in the Share Exchange will bear a legend in substantially the following form so
restricting the sale of such securities:





1




--------------------------------------------------------------------------------




The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.




Section 1.5

Share Exchange Procedure. The PSPC Shareholder may exchange their certificate(s)
representing the PSPC Interests by delivering such certificate(s) to YNXG duly
executed and endorsed in blank (or accompanied by duly executed stock powers
duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the YNXG Shares to the holder
thereof.




ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF YNXG

 

YNXG represent, warrant and agree that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1

Corporate Organization




A.

Yanex Group, Inc. is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, and has all requisite corporate power and
authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
YMXG. “Material Adverse Effect” means, when used with respect to YNXG, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of YNXG, or materially impair the ability of YNXG to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.




B.

Copies of the Articles of Incorporation and Bylaws of YNXG with all amendments
thereto, as of the date hereof (the “YNXG Charter Documents”), have been
furnished to PSPC, if so requested, and such copies are accurate and complete as
of the date hereof. The minute books of YNXG are current as required by law,
contain the minutes of all meetings of the YNXG Board of Directors and its
stockholders from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the YNXG Board and its
stockholders. YNXG is not in violation of any of the provisions of the YNXG
Charter Documents.

 

Section 2.2

Capitalization of YNXG.




A.

The authorized capital stock of YNXG consists of: (i) 75,000,000 shares of
common stock, par value $0.001, of which 3,048,000 shares of common stock are
issued and outstanding immediately prior to the Share Exchange; and (ii) no
shares of preferred stock.

 

B. 

All of the issued and outstanding shares of common stock of YNXG immediately
prior to this Share Exchange are, and all shares of common stock of YNXG when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder. The
issuance of all of the shares of YNXG described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of YNXG has any right to
rescind or bring any other claim against YNXG for failure to comply with the
Securities Act, or state securities laws.




Section 2.3

Shell Status. As of the date of this Agreement, YNXG represents that, to its
knowledge and belief, it is not and has not been a “shell company” for the
proceeding twelve (12) months, as that term is defined in Rule 405 of the
Securities Act and Rule 12b-2 of the Exchange Act. Further, YNXG has not filed
any Quarterly or Annual Reports with the SEC indicating that it was, during the
relevant period, a shell company.





2




--------------------------------------------------------------------------------




Section 2.4

Authorization, Validity and Enforceability of Agreements. YNXG has all corporate
power and authority to execute and deliver this Agreement and all agreements,
instruments and other documents to be executed and delivered in connection with
the transactions contemplated by this Agreement (collectively the “Agreements”)
to perform its obligations hereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of the Agreements by
YNXG and the consummation by YNXG of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action of YNXG,
and no other corporate proceedings on the part of YNXG are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of YNXG and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally. YNXG does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the YNXG
Shares in connection with the Share Exchange.




Section 2.5

No Conflict or Violation. Neither the execution and delivery of the Agreements
by YNXG, nor the consummation by YNXG of the transactions contemplated thereby
will: (i) contravene, conflict with, or violate any provision of the YNXG
Charter Documents; (ii) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, court, administrative panel or other tribunal
to which YNXG is subject; (iii) conflict with, result in a breach of, constitute
a default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which YNXG is a party or by which it is bound, or to which any of
its assets or properties are subject; or (iv) result in or require the creation
or imposition of any encumbrance of any nature upon or with respect to any of
YNXG’ assets, including without limitation, the YNXG Shares.

 

Section 2.6

Litigation. There is no action, suit, proceeding or investigation (“Action”)
pending or, to the knowledge of YNXG, currently threatened against YNXG or any
of its affiliates, that may affect the validity of this Agreement or the right
of YNXG to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of YNXG, currently threatened against YNXG or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to YNXG or any of its affiliates. Neither YNXG nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by YNXG or any of its affiliates currently
pending or which YNXG or any of its affiliates intends to initiate.




Section 2.7

Compliance with Laws. YNXG has been and is in compliance with, and has not
received any notice of any violation of any, applicable law, order, ordinance,
regulation or rule of any kind whatsoever, including without limitation the
Securities Act, the Exchange Act, the applicable rules and regulations of the
SEC or the applicable securities laws and rules and regulations of any state.

 

Section 2.8

Financial Statements. YNXG’s financial statements (the “Financial Statements”)
have been prepared in accordance with generally accepted accounting principles
applicable in the United States of America (“U.S. GAAP”) applied on a consistent
basis, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of YNXG as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. YNXG has no material liabilities (contingent or otherwise). YNXG is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. YNXG maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

Section 2.9

Books, Financial Records and Internal Controls. All the accounts, books,
registers, ledgers, YNXG Board minutes and financial and other records of
whatsoever kind of YNXG have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of YNXG. YNXG maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 

Section 2.10

No Disagreements with Accountants and Lawyers. There are no disagreements of any
kind presently existing, or anticipated by YNXG to arise, between YNXG and any
accountants and/or lawyers formerly or presently engaged by YNXG. YNXG is
current with respect to fees owed to its accountants and lawyers.





3




--------------------------------------------------------------------------------

 

Section 2.11

Absence of Undisclosed Liabilities. Except as specifically disclosed herein: (A)
there has been no event, occurrence or development that has resulted in or could
result in a Material Adverse Effect; (B) YNXG has not incurred any liabilities,
obligations, claims or losses, contingent or otherwise, including debt
obligations, other than professional fees to be paid prior to Closing; (C) YNXG
has not declared or made any dividend or distribution of cash or property to its
shareholders, purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, or issued any equity securities other than with
respect to transactions contemplated hereby; (D) YNXG has not made any loan,
advance or capital contribution to or investment in any person or entity; (E)
YNXG has not discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business; (F) YNXG has not suffered any losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, YNXG has not entered into any transaction
other than in the ordinary course of business, or entered into any other
material transaction, whether or not in the ordinary course of business.

 

Section 2.12

No Undisclosed Events or Circumstances. No event or circumstance has occurred or
exists with respect to YNXG or its respective businesses, properties, prospects,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by YNXG but which has not
been so publicly announced or disclosed. YNXG has not provided to PSPC, or the
PSPC Shareholder, any material non-public information or other information
which, according to applicable law, rule or regulation, was required to have
been disclosed publicly by YNXG but which has not been so disclosed, other than
with respect to the transactions contemplated by this Agreement and/or the Share
Exchange.

 

Section 2.13

Disclosure. This Agreement and any certificate attached hereto or delivered in
accordance with the terms hereof by or on behalf of YNXG in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.




Section 2.14

Directors and Officers of YNXG. The duly elected or appointed directors and the
duly appointed officers of YNXG are set forth on Schedule 2.14.




ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF PSPC

 

PSPC represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to PSPC, are true and complete as of
the date hereof.

 

Section 3.1

Corporate Organization




A.

Proto-Script Pharmaceuticals, Corp. is a corporation duly organized, validly
existing and in good standing under the laws of California, and has all
requisite corporate power and authority to own its properties and assets and
governmental licenses, authorizations, consents and approvals to conduct its
business as now conducted and is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its activities makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a Material Adverse Effect on
the activities, business, operations, properties, assets, condition or results
of operation of PSPC. “Material Adverse Effect” means, when used with respect to
PSPC, any event, occurrence, fact, condition, change or effect, which,
individually or in the aggregate, would reasonably be expected to be materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise), or operating results of PSPC, or materially impair the ability of
PSPC to perform its obligations under this Agreement, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement; or (ii) changes
in the U.S. securities markets generally.




B.

Copies of the formation documents of PSPC as of the date hereof (the “PSPC
Charter Documents”), have been furnished to YNXG, if so requested, and such
copies are accurate and complete as of the date hereof. The minute books of PSPC
are current as required by law, contain the minutes of all meetings of the PSPC
Board and its stockholder from its date of formation to the date of this
Agreement, and adequately reflect all material actions taken by the PSPC Board
and its stockholder. PSPC is not in violation of any of the provisions of the
PSPC Charter Documents.

 

Section 3.2

Capitalization of PSPC. All of the issued and outstanding equity interests of
PSPC immediately prior to this Share Exchange are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable federal and state securities laws, and have been issued free of
preemptive rights of any security holder. The issuance of all of the shares of
PSPC described in this Section 3.2 have been, or will be, as applicable, in
compliance with U.S. federal and state securities laws and state corporate laws
and no stockholder of PSPC has any right to rescind or bring any other claim
against PSPC for failure to comply with the Securities Act, or state securities
laws.





4




--------------------------------------------------------------------------------




Section 3.3

Shareholder of PSPC. Schedule 3.3 contains a true and complete list of the
holders of all issued and outstanding shares of PSPC as of the date of this
Agreement.




Section 3.4 

Financial Statements. PSPC has kept all books and records since inception and
such financial statements have been prepared in accordance with Generally
Accepted Accounting Principles (“GAAP”) consistently applied throughout the
periods involved. The balance sheets are true and accurate and present fairly as
of their respective dates the financial condition of PSPC. As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, including but not limited to any previous tax liability PSPC had no
liabilities or obligations (absolute or contingent) which should be reflected in
the balance sheets or the notes thereto prepared in accordance with GAAP, and
all assets reflected therein are properly reported and present fairly the value
of the assets of PSPC, in accordance with GAAP. The statements of operations,
stockholders’ equity and cash flows reflect fairly the information required to
be set forth therein by GAAP.

 

The books and records, financial and otherwise, of PSPC are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of PSPC’s assets are reflected on its financial statements, and PSPC has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which is not reflected on its financial statements.

 

Section 3.5

Information. The information concerning PSPC set forth in this Agreement is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.




Section 3.6

Personal Property. Each of PSPC and its subsidiaries possesses, if any, and has
good and marketable title of all property necessary for the continued operation
of the business of PSPC and its subsidiaries as presently conducted and as
represented to YNXG. All such property is used in the business of PSPC and its
subsidiaries. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by PSPC
and its subsidiaries is owned by PSPC or its subsidiaries free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims,
except as disclosed in Schedule 3.6.




Section 3.7

Intellectual Property. PSPC has no intellectual property.




Section 3.8

Material Contracts and Transactions. Schedule 3.8 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which PSPC or any of its subsidiaries is a party
(each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by PSPC or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by PSPC or any of its subsidiaries. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction or any of the transactions contemplated in this
Agreement. There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.




Section 3.9

Subsidiaries. Except as set forth on Schedule 3.9, PSPC does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations. Each subsidiary of PSPC, if any is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of PSPC is duly qualified to do business and is in good standing
as a corporation in each of the jurisdictions in which PSPC owns property,
leases property, does business, or is otherwise required to do so, where the
failure to be so qualified would have a material adverse effect on the business
of PSPC and its subsidiaries taken as a whole. PSPC owns all of the shares of
each subsidiary of PSPC and there are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating any subsidiary of PSPC to issue any additional common shares of such
subsidiary, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from any subsidiary of PSPC any
shares of such subsidiary.




Section 3.10

Absence of Certain Changes or Events. As of the date of this Agreement, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of PSPC; and (b) PSPC
has not: (i) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its shares;
(ii) made any material change in its method of management, operation or
accounting; (iii) entered into any other material transaction other than in the
ordinary course of its business; or (iv) made any increase in or adoption of any
profit sharing, bonus, deferred compensation, insurance, pension, retirement, or
other employee benefit plan, payment, or arrangement made to, for, or with its
officers, directors, or employees.





5




--------------------------------------------------------------------------------

 

Section 3.11 

Litigation and Proceedings. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of PSPC after reasonable
investigation, threatened by or against PSPC or affecting PSPC or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
PSPC does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality.

 

Section 3.12

Compliance With Laws and Regulations. To the best of its knowledge, PSPC has
complied with all applicable statutes and regulations, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of PSPC or except to the extent
that noncompliance would not result in the occurrence of any material liability
for PSPC. This compliance includes, but is not limited to, the filing of all
reports to date with relevant authorities.

 

Section 3.13

Approval of Agreement. The Board of Directors of PSPC has authorized the
execution and delivery of this Agreement by PSPC and has approved this Agreement
and the transactions contemplated hereby.

 

Section 3.14

Valid Obligation. This Agreement and all agreements and other documents executed
by PSPC in connection herewith constitute the valid and binding obligation of
PSPC, enforceable in accordance with its or their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.




ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PSPC SHAREHOLDER

 

The PSPC Shareholder hereby represents and warrants to YNXG:

 

Section 4.1

Authority. The PSPC Shareholder has the right, power, authority and capacity to
execute and deliver this Agreement to which such PSPC Shareholder is a party, to
consummate the transactions contemplated by this Agreement, and to perform such
PSPC Shareholder’s obligations under this Agreement. This Agreement has been
duly and validly authorized and approved, executed and delivered by the PSPC
Shareholder. Assuming this Agreement has been duly and validly authorized,
executed and delivered by the parties thereto other than such PSPC Shareholder,
this Agreement is duly authorized, executed and delivered by the PSPC
Shareholder and constitutes the legal, valid and binding obligations of the PSPC
Shareholder, enforceable against the PSPC Shareholder in accordance with their
respective terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors rights generally.

 

Section 4.2

No Conflict. Neither the execution or delivery by the PSPC Shareholder of this
Agreement to which the PSPC Shareholder is a party nor the consummation or
performance by the PSPC Shareholder of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the organizational documents of the PSPC
Shareholder; (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which the PSPC Shareholder is a party or by which the
properties or assets of the PSPC Shareholder are bound; or (c) contravene,
conflict with, or result in a violation of, any law or order, or any of the
properties or assets of the PSPC Shareholder.

 

Section 4.3 

 Litigation. There is no pending action against the PSPC Shareholder that
involves the PSPC Interests or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of PSPC and, to
the knowledge of the PSPC Shareholder, no such action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such action.

 

Section 4.4

Ownership of Shares. The PSPC Shareholder is the record and beneficial owner of
the PSPC Interests. The PSPC Shareholder has and shall transfer at the Closing,
good and marketable title to the PSPC Interests, free and clear of all liens,
claims, charges, encumbrances, pledges, mortgages, security interests, options,
rights to acquire, proxies, voting trusts or similar agreements, restrictions on
transfer or adverse claims of any nature whatsoever, excepting only restrictions
on future transfers imposed by applicable law.





6




--------------------------------------------------------------------------------

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF PSPC AND THE PSPC SHAREHOLDER

 

The obligations of PSPC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by PSPC or the PSPC
Shareholder, as the case may be, in their sole discretion:

 

Section 5.1

Representations and Warranties of YNXG. All representations and warranties made
by YNXG in this Agreement shall be true and correct in all material respects on
and as of the Closing Date.

 

Section 5.2

Agreements and Covenants. YNXG shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with on or prior to the Closing Date.

 

Section 5.3

Consents and Approvals. All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement shall be in full force and effect on the
Closing Date.

 

Section 5.4

No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of YNXG shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5

Documents. YNXG must have caused the following documents to be delivered to
PSPC:




A.

share certificates evidencing the YNXG Shares registered in the name of the PSPC
Shareholder;




B.

 this Agreement duly executed;

 

C.

such other documents as PSPC or the PSPC Shareholder may reasonably request for
the purpose of (i) evidencing the accuracy of any of the representations and
warranties of YNXG, (ii) evidencing the performance of, or compliance by YNXG
with any covenant or obligation required to be performed or complied with by
YNXG, (iii) evidencing the satisfaction of any condition referred to in this
Article V, or (iv) otherwise facilitating the consummation or performance of any
of the transactions contemplated by this Agreement;




D.

duly executed Letter of Resignation of the current YNXG sole-officer and
director; and,




E.

a duly executed Board Minutes appointing the PSPC Shareholder as the
sole-officer and director of YNGX.




Section 5.6

No Material Adverse Effect. There shall not have been any event, occurrence or
development that has resulted in or could result in a Material Adverse Effect on
or with respect to YNXG.




ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF YNXG

 

The obligations of YNXG to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by YNXG in its sole
discretion:

 

Section 6.1

Representations and Warranties of PSPC and the PSPC Shareholder. All
representations and warranties made by PSPC and the PSPC Shareholder in this
Agreement shall be true and correct on and as of the Closing Date.

 

Section 6.2

Agreements and Covenants. PSPC and the PSPC Shareholder shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by each of them on or prior to
the Closing Date.





7




--------------------------------------------------------------------------------

 

Section 6.3

Consents and Approvals. All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement, shall have been duly obtained and shall be in
full force and effect on the Closing Date.

 

Section 6.4

No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or other governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
PSPC shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.5

Documents. PSPC and the PSPC Shareholder must deliver to YNXG at the Closing:




A.

share certificates evidencing One Hundred Percent of the issued and outstanding
shares of PSPC, along with executed share transfer forms transferring such PSPC
Interests to YNXG;




B.

this Agreement to which the PSPC and the PSPC Shareholder are each a party, duly
executed; and,




C.

such other documents as YNXG may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of PSPC and
the PSPC Shareholder, (ii) evidencing the performance of, or compliance by PSPC
and the PSPC Shareholder with, any covenant or obligation required to be
performed or complied with by PSPC and the PSPC Shareholder, as the case may be,
(iii) evidencing the satisfaction of any condition referred to in this Article
VI, or (iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement; and,




D.

a duly executed Acceptance of Office certificate or letter, acknowledging the
PSPC Shareholder’s acceptance of the appointment as the sole officer and
director of YNXG.




Section 6.6

No Claim Regarding Stock Ownership or Consideration. There must not have been
made or threatened by any person, any claim asserting that such person (a) is
the holder of, or has the right to acquire or to obtain beneficial ownership of
the PSPC Interest, or any other stock, voting, equity, or ownership interest in,
PSPC, or (b) is entitled to all or any portion of the YNXG Shares.




ARTICLE VII

 

SURVIVAL AND INDEMNIFICATION

 

Section 7.1

Survival of Provisions. The respective representations, warranties, covenants
and agreements of each of the parties to this Agreement (except covenants and
agreements which are expressly required to be performed and are performed in
full on or before the Closing Date) shall expire on the first day of the
three-year anniversary of the Closing Date (the “Survival Period”). The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.





8




--------------------------------------------------------------------------------

 

Section 7.2

Indemnification.

 

A.

Indemnification Obligations in favor of YNXG. From and after the Closing Date
until the expiration of the Survival Period, PSPC shall reimburse and hold
harmless YNXG and its shareholders (such person and their heirs, executors,
administrators, agents, successors and assigns is referred to herein as a “YNXG
Indemnified Party”) against and in respect of any and all damages, losses,
settlement payments, in respect of deficiencies, liabilities, costs, expenses
and claims suffered, sustained, incurred or required to be paid by such YNXG
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any YNXG Indemnified Party, which arises or results from a third-party
claim brought against a YNXG Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of PSPC. All claims of YNXG pursuant to this Section 7.2 shall be
brought by YNXG on behalf of YNXG and those Persons who were stockholders of
YNXG immediately prior to the Closing Date. In no event shall any such
indemnification payments exceed $50,000 in the aggregate from PSPC. No claim for
indemnification may be brought under this Section 7.2(A) unless all claims for
indemnification, in the aggregate, total more than $10,000.




B.

Indemnification Obligations in favor of PSPC and the PSPC Shareholder. From and
after the Closing Date until the expiration of the Survival Period, YNXG and the
YNXG shareholders shall indemnify and hold harmless PSPC, the PSPC Shareholder,
and his respective officers, directors, agents, attorneys and employees, and
each person, if any, who controls or may “control” (within the meaning of the
Securities Act) any of the forgoing persons or entities (each a “PSPC
Indemnified Person”) from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, legal fees (collectively, “Damages”)
arising out of: (i) any breach of representation or warranty made by YNXG in
this Agreement and in any certificate delivered by YNXG pursuant to this
Agreement; (ii) any breach by YNXG of any covenant, obligation or other
agreement made by YNXG in this Agreement; and (iii) a third-party claim based on
any acts or omissions by YNXG. In no event shall any such indemnification
payments exceed $50,000 in the aggregate from YNXG. No claim for indemnification
may be brought under this Section 7.2(B) unless all claims for indemnification,
in the aggregate, total more than $10,000.




ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1

Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns;
provided that no party shall assign or delegate any of the obligations created
under this Agreement without the prior written consent of the other parties.

 

Section 8.2

Fees and Expenses. Except as otherwise expressly provided in this Agreement, all
legal and other fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by each Party,
as incurred respectively.

 

Section 8.3

Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been given or made if in writing
and delivered personally or 7 days after being sent by registered or certified
mail (postage prepaid, return receipt requested) to the parties at the addresses
set forth in the Preamble of this Agreement, or to such other persons or at such
other addresses as shall be furnished by any party by like notice to the others,
and such notice or communication shall be deemed to have been given or made as
of the date so delivered or mailed. No change in any of such addresses shall be
effective insofar as notices under this Section 8.3 are concerned unless notice
of such change shall have been given to such other party hereto as provided in
this Section 8.3.

 

Section 8.4

Entire Agreement. This Agreement, together with the exhibits hereto, represents
the entire agreement and understanding of the parties with reference to the
transactions set forth herein and no representations or warranties have been
made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 8.5

Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible so as to be valid and enforceable.





9




--------------------------------------------------------------------------------

 

Section 8.6

Titles and Headings. The Article and Section headings contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 8.7

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement. Fax and PDF copies shall be considered
originals for all purposes.

 

Section 8.8

Convenience of Forum; Consent to Jurisdiction. The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the courts of the State of Nevada, and/or the U.S.
District Court for Nevada, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 8.3.

 

Section 8.9

Enforcement of the Agreement. The parties hereto agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereto, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 8.10

Governing Law. This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of Nevada without giving effect to the
choice of law provisions thereof.

 

Section 8.11

Amendments and Waivers. Except as otherwise provided herein, no amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the parties hereto. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.







[SIGNATURE PAGE FOLLOWS]











10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

YANEX GROUP, INC. 







Per:

/s/ Leonardo Correa Rodriguez                      

 

Name: Leonardo Correa Rodriguez

 

Title: President, Chief Executive Officer,

 

Chief Financial Officer, Secretary, Treasurer and Director




PROTO-SCRIPT PHARMACEUTICALS, CORP.







Per:

/s/ Michelle Rico                                             

 

Name: Michelle Rico

 

Title: President and Director

 

PSPC SHAREHOLDER







Per:

/s/ Michelle Rico                                             

 

Name: Michelle Rico

 

Ownership Percentage: 100%

 











11




--------------------------------------------------------------------------------




DISCLOSURE SCHEDULE

to the

SHARE EXCHANGE AGREEMENT

By and Among

YANEX GROUP, INC.,




 

PROTO-SCRIPT PHARMACEUTICALS, CORP.




and




THE SOLE SHAREHOLDER OF

PROTO-SCRIPT PHARMACEUTICALS, CORP.




These Disclosure Schedules have been prepared pursuant to the Share Exchange
Agreement (the “Agreement”) by and among Yanex Group, Inc., a Nevada corporation
(“YNXG”), Proto-Script Pharmaceuticals, Corp., a California corporation (“PSPC”)
and the sole shareholder of PSPC. Except as otherwise defined herein,
capitalized terms used herein will have the same meaning given to them in the
Share Exchange Agreement. Schedule and paragraph numbers herein correspond to
the Section and Subsection numbering in applicable Article of the Share Exchange
Agreement. Section and Subsection headings contained herein are included for
purposes of identifying the relevant disclosures and for the convenience of the
reader and are not intended to supplement or modify the meaning of the
disclosures in any way.























12




--------------------------------------------------------------------------------







SCHEDULE 2.14

DIRECTORS AND OFFICERS OF YNXG

Sole Officer and Director




Leonardo Correa Rodriguez - Chief Executive Officer, President, Chief Financial
Officer, Secretary, Treasurer and Director








13




--------------------------------------------------------------------------------




SCHEDULE 3.3




PROTO-SCRIPT PHARMACEUTICALS, CORP.




 




Name & Title

Percentage of Equity Interest held as of the date of this Agreement

1.

Michelle Rico – Sole Shareholder

100%























14




--------------------------------------------------------------------------------




SCHEDULE 3.8




MATERIAL LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,

TAXES AND OTHER PROPERTY INTERESTS




None.














15




--------------------------------------------------------------------------------




SCHEDULE 3.9

SUBSIDIARIES

PSPC:




Name:

Jurisdiction:

Percentage Owned

None.

 

 




















16


